Order entered April 7, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00396-CR

                        EX PARTE STEPHEN MATTHEW POLITO

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-80376-2012

                                            ORDER
        The Court is in receipt of appellant’s notice of appeal from the trial court’s order denying

him the relief sought by his article 11.072 application for writ of habeas corpus. This is an

accelerated appeal and is governed by Texas Rule of Appellate Procedure 31.

        We ORDER the trial court to prepare a certification of appellant’s right to appeal and to

file it within TEN DAYS of the date of this order. See TEX. R. APP. P. 25.2(a), (d); Cortez v.

State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

        We ORDER the Collin County District Clerk to file the clerk’s record by April 22,

2016.

        We ORDER the court reporter to file, by April 22, 2016, either the reporter’s record or

written verification that no hearing was conducted.
       We ORDER appellant to file his brief by May 13, 2016. We ORDER the State to file

its brief by June 3, 2016. After the record and briefs have been filed, the Court will notify the

parties of the submission date and panel.

       We DIRECT the Clerk to send copies of this order to the Honorable Scott Becker,

Presiding Judge, 219th Judicial District Court; Indu Bailey, official court reporter, 219th Judicial

District Court; Yoon Kim, Collin County District Clerk; and counsel for all parties.




                                                     /s/     ADA BROWN
                                                             JUSTICE